     Case 3:20-cr-00567-GPC Document 56 Filed 11/25/20 PageID.148 Page 1 of 1



                                   UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                    Case No. 20-CR-0567-GPC-l

                                               Plaintiff,
                         vs.
                                                                    JUDGMENT OF DISMISSAL

MIL TON CARLOS GARCIA, JR.

                                            Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
 ~
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

•     a jury has been waived, and the Court has found the defendant not guilty; or

•     the jury has returned its verdict, finding the defendant not guilty;

 ~    of the offense(s) as charged in the Indictment/Information:
      Ct 1 - 8:1324(a)(2)(B)(iii) - Bringing in Unlawful Alien Without Presentation

 ~



                                                                                         '
Dated:    Il 1 ~+I iow                                        on. tsarbara L. Major
                                                             United States Magistrate
